   
 
 
  

2071)" Pagelofil {R -3°
DOCUMIN: oe
ELECTRONICALLY FILED

DOC # ie pe

DATE FILED: zt ANF

as ol Case,1:19-cr-00556-VEC Document 2

a

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee ee eee Re
UNITED STATES OF AMERICA ; SEALED INFORMATION
- Vv. 7 ; 19 Cr.
MICHAEL MORTIMER, : 1 9 ) CRIM 5 5 6
Defendant.
y eee ee eee ee eK
COUNT ONE

(Conspiracy to Commit Securities Fraud and
to Make False Filings with the SEC)

The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, charges:
Background

1. At all times relevant to this Information, Brixmor
Property Group (“Brixmor”’) was a publicly-traded real estate
investment trust (“REIT”) headquartered in New York, New York.
Brixmor’s securities traded under the symbol “BRX” on the New York
Stock Exchange (“NYSE”).

Z2. At all times relevant to this Information, MICHAEL
MORTIMER, the defendant, held the position of senior vice
president, management accounting at Brixmor.

3. At all times relevant to this Information, Brixmor was
required to comply with the federal securities laws, which are
designed to ensure that a company’s financial information is

accurately recorded and disclosed to the public. Specifically, at
wet

Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 2 of 11 a

all times relevant to this Information, pursuant to the Securities
Exchange Act of 1934 and the rules and regulations promulgated
thereunder, Brixmor was required to: (a) file with the United
States Securities and Exchange Commission (the “SEC’) annual
financial statements (on SEC Form 10-K) that had been audited by
independent certified public accountants; (b) file with the SEC
quarterly financial reports (on SEC Form 10-Q); and (c) make and
keep books, records and accounts that accurately and fairly
reflected Brixmor’s business transactions.

4. Because Brixmor, like many REITs, generated profit and
shareholder returns based on the performance of underlying real
estate assets, at all times relevant to this Information, Brixmor
measured its performance through metrics besides, or in addition
to, traditional measurements of company performance calculated
using Generaily Accepted Accounting Principles (“GAAP”).

5. For example, Brixmor, like many REITs, measured its
performance through a non-GAAP measurement known as Same Store (or
Same Property) Net Operating Income (“SS-NOI”). While SS-NOI can
be expressed as an absolute number, 1t was also often expressed as
a percentage to describe the relative increase (or decrease) in
net operating income between the current reported period (the
“Current Period”) and the same period during the prior year (the
“Comparison Period”), solely with respect to any properties owned

by the REIT in both periods (i.e., the “Same Property Pool”).
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 3 of 11 at

Because SS-NOI is calculated based solely on this Same Property
Pool, it measures a REIT’s success in generating growth through
existing properties, as distinguished from growth resulting from
the acquisition of new properties.

6. Each of Brixmor’s 10-Qs and 10-Ks during the years 2013
through 2015 included a definition regarding how Brixmor
calculated SS-NOI. This definition, which was also included in
supplemental disclosures accompanying each 10-Q and  410-K,
specifically excluded from the SS-NO] calculation lease
termination, or lease settlement income (“LSI”), which is
comprised of one-time payments a tenant makes for early termination
of a lease.

7. While REITs such as Brixmor are not required to calculate
or report non-GAAP metrics such as SS-NOI, Brixmor nonetheless
reported SS-NOI in its periodic filings with the SEC and in related
public disclosures to investors, as did other REITs. Indeed, SS-
NOI was a key metric used by analysts and investors to evaluate a
REIT’s financial performance, including Brixmor’s performance
specifically.

The Accounting Fraud Scheme

 

8. From at least in or about 2013 through at least in or
about 2015, MICHAEL MORTIMER, the defendant, and certain other
Brixmor executives not named as defendants herein, participated

in an accounting fraud scheme in which they caused Brixmor to
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 4 of 11 3

* t

report, in public filings with the SEC and to the investing
public, fraudulently “smoothed,” that is, falsely inflated and
deflated, SS-NOI figures. Through the scheme, MORTIMER and
others caused Brixmor to report these fraudulently smoothed SS-
NOI figures to the investing public for the third quarter of
2013, and for each subsequent quarter up to and including the
third quarter of 2015. MORTIMER and others caused Brixmor to
report these fraudulently smoothed SS-NOL figures to the SEC and
the investing public in order to ensure that the reported
figures consistently fell within Brixmor’s publicly announced
SS-NOIL guidance for the calendar year in which they were
announced, and to fraudulently convey to the investing public
that Brixmor was accomplishing predictable, consistent and
stable growth quarter after quarter, as other Brixmor executives
had falsely and publicly touted.

9. MICHAEL MORTIMER, the defendant, and others at Brixmor
employed three principal means of manipulating SS-NOI performance
figures in this manner:

a. First, in quarters in which Brixmor generated more
than enough income to meet the bottom, or in some cases middle, of
its guidance range, it “stored” certain income instead of
immediately recognizing it, a deceptive practice often referred to
as “cookie jar” accounting. MORTIMER and others improperly stored

income in a particular account of Brixmor’s general ledger (the
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page5ofi1 = «

nm - . : . ee

“2617 Account”). In fact, the 2617 Account was referred to within
Brixmor as, among other things, the “cookie jar” account and the
income within it was referred to as, among other things, “boosts”
and “stuff.” When MCRTIMER and others needed additional income to
manipulate Brixmor’s quarterly SS-NOI results, they would
recognize income that previously had been improperly stored in the
2617 Account.

b. Second, notwithstanding representations in
Brixmor’s SEC Filings and accompanying supplemental disclosures
that LSI was not included in the calculation of SS-NOI, MORTIMER
and others fraudulently included LSI in calculating SS-NOI in order
to manipulate Brixmor’s quarterly SS-NOI results.

Cc. Third, in calculating SS-NOI for a given quarter,
MORTIMER and others fraudulently removed income and/or properties
from the prior relevant Comparison Pertlod. Because SS~NOI is
essentially a measure of the growth in revenue for a given set of
properties between the Comparison Period and the Current Period,
reducing the income from the Comparison Period or removing an
underperforming property from the Same Property Pool has the impact
of making the growth in revenue for the Current Period appear

larger.

Statutory Allegations

 

10. From in or about 2013 through at least in or about 2015,

in the Southern District of New York and elsewhere, MICHAEL

 
Case 1:19-cr-O0556-VEC Document 2 Filed 07/10/19 Page 6 of 11

MORTIMER, the defendant, and others known and unknown, willfully
and knowingly combined, conspired, confederated and agreed
together and with each other to commit offenses against the United
States, to wit, to commit securities fraud in connection with the
purchase and sale of securities issued by Brixmor, in violation of
Title 15, United States Code, Sections 78j(b) and 78£f, and Title
17, Code of Federal Regulations, Section 240.10b-5; and to make
and cause to be made false and misleading statements of material
fact in- applications, reports, and documents required to be filed
with the SEC under the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder, in violation of
Title 15, United States Code, Sections 78m(a) and 78ff, and Title
17, Code of Federal Regulations, Sections 240.12b-20, 240.13a-1,
240.13a-l11, 240.13a-13, and 244.100(b).
Objects of the Conspiracy

ll. It was a part and object of the conspiracy that MICHAEL
MORTIMER, the defendant, and others known and unknown, willfully
and knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails, and of
the facilities of national securities exchanges, would and did use
and employ, in connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances, in violation
of Title 17, Code of Federal Regulations, Section 240.10b-5 by:

(a) employing devices, schemes and artifices to defraud; (b)

~
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page7ofi1 ~-”

oh

i

engaging in acts, practices and courses of business which operated
and would operate as a fraud and deceit upon persons; and (c)
making untrue statements of material fact and omitting to state
material facts necessary .n order to make the statements made, in
the light of the circumstances under which they were made, not
misleading, in violation of Title’ 15, United States Code, Sections
78) (b) and 78ff.

12. It was a further part and an object of the conspiracy
that MICHAEL MORTIMER, the defendant, and others known and unknown,
willfully and knowingly would and did make and cause to be made
statements in reports and documents required to be filed with the
SEC under the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, which statements were false
and misleading with respect to material facts, in violation of
Title 15, United States Code, Sections 78m(a) and 78£f, and Title
17, Code of Federal Regulations, Sections 240.12b-20, 240.13a-1,
240.13a-11, 240.13a-13, and 244.100(b).

Overt Acts

13. In furtherance of the conspiracy and to effect its
illegal objects, the following overt act, among others, was
committed in the Southern District of New York and elsewhere:

a. On or about May 4, 2015, MICHAEL MORTIMER, the
defendant, sent an email to subordinates at Brixmor requesting

that they recognize certain income and noting that “it doesn’t
we

Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 8 of 11

matter which property or properties” the income was recognized
from.
(Title 18, United States Code, Section 371.)

ZOUNT TWO
(Securities Fraud)

‘The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

14. The allegations contained in paragraphs 1 through 9, and
paragraph 13, are repeated and realleged as though fully set forth
herein.

15. Between in or about 2013 and in or about 2015, in the
Southern District of New York and elsewhere, MICHAEL MORTIMER, the
defendant, willfully and knowingly, directly and indirectly, by
use of the means and instrumentalities of interstate commerce, and
of the mails, and of the facilities of national securities
exchanges, used and employed, in connection with the purchase and
Sale of securities, manipulative and deceptive devices and
contrivances, in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: {a) employing devices,
schemes, and artifices to defraud; (b) engaging in acts, practices,
and courses of business which operated and would operate as a fraud
and deceit upon persons; and (c) making untrue statements of
material fact and omitting to state material facts necessary in

order to make the statements made, in the light of the

*
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 9 of 11 7

circumstances under which they were made, not misleading, to wit,
MORTIMER engaged in a scheme to mislead the shareholders of Brixmor
and the investing public by fraudulently manipulating the reported
figures for SS-NOI in order ts provide a false impression that
Brixmor was accomplishing predictable, consistent, and stable
growth from quarter to quarter.

(Title 15, United States Code, Sections 78j(b) & 78ff£; Title 17,
Code of Federal Regulations, Section 240.10b-5 and 244.100(b);
and Title 18, United States Code, Section 2.}
FORFEITURE ALLEGATION

16. As a result of committing one or more of the offenses
alleged in Counts One and Two of this Information, MICHARL
MORTIMER, the defendant, shall forfeit to the United States
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461, any property, real or
personal, which constitutes or is derived from proceeds traceable
to the commission of the offenses, including but not limited to a
sum of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses that the
defendant personally obtained.

Substitute Asset Provision

 

17. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due

diligence;

«

-
Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 10 of 11 soon

b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable
property described above.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

Gdeuylf Cras

AUDREY /STRAUSS

Attorney for the United
States, Acting Under Authority
Conferred by 28 U.S.C. § 515

10
x Case 1:19-cr-00556-VEC Document 2 Filed 07/10/19 Page 11 of 11 ve net

wy OR

a

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

MICHAEL MORTIMER,
Defendant.

 

SEALED INFORMATION
19 Cr.

(15 U.S.C. §§ 784 (b)& 78ff; 17 C.F.R.
§§ 240.10b-5 & 244.100(b); and 18
U.S.C. §§ 371 & 2.)

AUDREY STRAUSS
Attorney for the United States
Acting Under Authority Conferred
By 28 U.S.C. § 515

 

7/10/2019 - Initial Appearance and Arraignment held. Time in Court: 1 hour

Defendant present with attorneys Jerry Bernstein and Nicholas Tambone.
AUSA Martin Bell present. Postal Inspector Diana Chau present. Court
Reporter present. Waiver of Indictment signed. Defendant arraigned on the
Information and enters a plea of guilty as charged. Court accepts plea.
Control date for sentencing set for 1/13/2020, at 2:00 p.m. No PSR
Ordered. Defendant released ROR.

11
